Case 1:18-cv-00185-TSK Document 11 Filed 06/11/19 Page 1 of 3 PageID #: 36



               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                          AT CLARKSBURG

 JOHN KNOTTS,

       Plaintiff,

 v.                                     CIVIL ACTION NO. 1:18-cv-00185-TSK



 YORBA CAPITAL MANAGEMENT LLC
 and DANIEL PORTILLA,

       Defendants.




  PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT AND
    RELEASE, IMPOSE SANCTIONS, AND AWARD ATTORNEY’S FEES

       Plaintiff John Knotts, by counsel, moves the Court to enforce the parties’

 Settlement Agreement and Release, impose sanctions against Defendants Yorba

 Capital Management LLC and Daniel Portilla for their breach of the Settlement

 Agreement and Release, and award him attorney’s fees incurred in prosecuting

 this motion. A memorandum in support of this motion is attached.




       WHEREFORE, Plaintiff John Knotts prays that the Court grant his motion

 to enforce the parties’ Settlement Agreement and Release, impose sanctions

 against Defendants Yorba Capital Management LLC and Daniel Portilla for their

 breach of the Settlement Agreement and Release, award him attorney’s fees
Case 1:18-cv-00185-TSK Document 11 Filed 06/11/19 Page 2 of 3 PageID #: 37



 incurred in prosecuting this motion, and grant any other relief the Court deems

 just and proper.




                                                     JOHN KNOTTS
                                                     By Counsel




 /s/ Jeffrey V. Mehalic
 Jeffrey V. Mehalic (WV State Bar No. 2519)
 Law Offices of Jeffrey V. Mehalic
 364 Patteson Drive, No. 228
 Morgantown, WV 26505-3202
 (304) 346-3462
 Counsel for Plaintiff John Knotts




                                        2
Case 1:18-cv-00185-TSK Document 11 Filed 06/11/19 Page 3 of 3 PageID #: 38



                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                           AT CLARKSBURG

 JOHN KNOTTS,

       Plaintiff,

 v.                                      CIVIL ACTION NO. 1:18-cv-00185-TSK



 YORBA CAPITAL MANAGEMENT LLC
 and DANIEL PORTILLA,

       Defendants.

                          CERTIFICATE OF SERVICE

       I, Jeffrey V. Mehalic, hereby certify that on this 11th day of June, 2019, I

 electronically filed the foregoing using the CM/ECF system and served the

 following unrepresented parties by depositing true copies thereof in the United

 States mail, postage prepaid, addressed to them at their last known addresses as

 listed below:

                        Yorba Capital Management LLC
                       5528 E. La Palma Avenue, Suite 3A
                               Anaheim, CA 92087

                                 Daniel Portilla
                       5528 E. La Palma Avenue, Suite 3A
                               Anaheim, CA 92087

                                  /s/ Jeffrey V. Mehalic
                                  Jeffrey V. Mehalic (WV State Bar No. 2519)



                                        3
